This case was heard with the Bundy Case reported in 102 Vt., at page 84, 146 A. 68. Pelow fired the engine which Bundy operated. The essential findings in the two cases are identical, and so need not be restated here. The commissioner held in this case, as in the Bundy Case, that the death of the deceased resulted from an accident arising out of and in the course of his employment. For the reasons stated in the Bundy Case this holding was error.
Order vacated, award set aside and claim dismissed with costs.Let the judgment be certified to the commissioner of industries.